Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed
August 26, 2008







Petition
for Writ of Mandamus Dismissed and Memorandum Opinion filed August 26, 2008.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00220-CV
NO. 14-08-00303-CV
____________
 
IN RE ANTHONY L. SANTOS, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT OF MANDAMUS
 

 
M E M O R
A N D U M   O P I N I O N
On March
24, 2008, relator, Anthony L. Santos, filed a petition for writ of mandamus in
this Court.  See Tex. Gov=t Code Ann '22.221 (Vernon 2004); see also
Tex. R. App. P. 52.1.  In his petition, relator requests that we compel the
respondents to provide him a record of the underlying suit affecting the
parent-child relationship at no cost.[1]  




On April
16, 2008, relator filed a second petition for writ in this Court requesting
that we compel the Honorable K. Randall Hufstetler to vacate temporary orders
signed on August 31, 2007, in the underlying suit affecting the parent-child
relationship.  
On
August 15, 2008, Judge Hufstetler signed the final order in the underlying suit
affecting the parent-child relationship.  Therefore, the relief relator seeks
in both petitions is moot.  Accordingly, relators= petitions for writ of mandamus are
ordered dismissed.
 
PER
CURIAM
 
Petition Dismissed and Memorandum
Opinion filed August 26, 2008.
Panel consists of Justices Fowler,
Frost, and Seymore.




[1]  The respondents
are the Honorable K. Randall Huffstetler, presiding judge of the 300th District
Court of Brazoria County, the Honorable James Robertson, Associate Judge of the
300th District Court, Renee Rape, court reporter for the 300th District Court
of Brazoria County, Sarah Caldwell, court reporter for the County Court at Law
No. 2 and Probate Court of Brazoria County, Lynette Erskine, court reporter for
the County Court at Law No. 3 and Probate Court of Brazoria County, and Jerry
Deere, District Clerk of Brazoria County.